Citation Nr: 1237099	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disease of the nervous system, claimed as multiple sclerosis (MS) and olivopontocerebellar atrophy (OPCA).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 1997 (MS/OPCA) and December 2005 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The issues have been before the Board on four occasions, last in December 2011, at which times they were remanded for additional development or due process concerns.  The development having been complete, the issues are once again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with OPCA, and the medical evidence shows his previous MS diagnosis was in error. 

2.  The Veteran's OPCA was not caused by or otherwise attributable to any incident of his military service.

3.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated 50 percent disabling; a right foot disability, status-post fracture, rated 20 percent disabling; and diabetes mellitus, type II, rated 20 percent disabling.  His combined total disability rating is 70 percent.

4.  The Veteran is not precluded from substantial and gainful employment solely due to his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disease of the nervous system, claimed as MS and OPCA have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2011).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in December 2004 concerning his MS/OPCA claim, and a preadjudication letter in June 2005 concerning his TDIU claim. Those letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also explained how disability ratings and effective dates are determined and, thereafter, the claims were readjudicated many times; most recently in an August 2012 Supplemental Statement of the Case (SSOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records associated with his award of Social Security Administration (SSA) disability benefits have been obtained.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO provided the Veteran appropriate VA examinations in 2006, 2007, 2009, 2010 and, most recently, in February 2012.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

Service Connection (MS/OPCA)

The Veteran claims he developed a disease of the nervous system, historically diagnosed as MS, but more recently diagnosed as OPCA, just two years after separation from service.  He believes the disease is associated with his military service, which included service in Vietnam.  He also notes in-service head trauma as a possible nexus.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of diseases of the nervous system or manifestations of such.  The Veteran was in a jeep accident in January 1968 where he injured his right foot, but no head trauma was noted at that time or at any other time during his military service.  His April 1969 separation examination is similarly silent as to any head trauma or neurological abnormality.

The Veteran acknowledges he did not suffer any real symptoms of MS or OPCA until after his separation from service.  He claims, however, as recent as two years after service he began experiencing headaches, stiffness of the neck, and double vision.  His fine motor skills and balance deteriorated and ultimately he was diagnosed with MS in the early 1980s.  In 1991, however, MRI findings indicated the Veteran's condition more appropriately fit OPCA, not MS.  He has been treated for OPCA ever since.

Service connection may also be granted as a matter of presumption.  Veterans who served in Vietnam during the Vietnam War era are presumed to have been exposed to Agent Orange herbicide.  See 38 C.F.R. § 3.307.  The Veteran has the requisite service and, therefore, is presumed to have been exposed to Agent Orange herbicide.  Neither MS nor OPCA, however, are diseases presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  No medical professional in this case, moreover, has linked the Veteran's disease to in-service herbicide exposure.

Service connection for MS specifically may be granted as a matter of presumption if manifested to a compensable degree within seven years of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The presumption is not applicable with respect to OPCA, however.

Private treatment records indicate the Veteran first sought treatment in 1975, approximately six years after separation, for treatment of infrequent intervals of mild anxiety, depression, and tension headaches.  The Veteran's private physician, Dr. Bown, indicated he last treated the Veteran in December 1980 where, at that time, his neurological exam was normal despite the Veteran's complaints of dizziness.

Dr. Koenigsberg indicated in a November 2004 statement that he treated the Veteran since January 1987 for complaints of neck stiffness and headaches.  At that time, the Veteran indicated the symptoms were present since 1976, approximately seven years after separation.  Dr. Koenigsberg further indicated that by January 1987 the Veteran presented with severe dysarthria and double vision with neurological findings consistent with MS.

Both private and VA treatment records show a diagnosis of MS for many years.  The Veteran was also awarded SSA disability benefits for MS in January 1982.  

Subsequent medical records, however, make clear that the Veteran does not have MS but, rather, has a completely different disease of the nervous system, namely OPCA.  Recent VA outpatient treatment records through 2012 reflect the Veteran's ongoing treatment of OPCA, to include ongoing deterioration.  As of 2011, the Veteran had also been diagnosed with spinocerebellar atrophy (SCA), a byproduct of OPCA.  MS is not mentioned as a diagnosis in these most recent treatment records.

The Board previously remanded this claim to clarify whether the Veteran also has MS, or whether the prior MS diagnosis was in error, and the most likely on-set of the disease.  

The Veteran was afforded a VA examination in February 2012 where the examiner thoroughly reviewed the claims folder and outlined the Veteran's pertinent medical history.  Of significance, the examiner noted a 1991 MRI confirming that the Veteran's medical presentation actually coincided with OPCA rather than MS.  The examiner opined such MRI testing was not available in the 1980s and that the prior MS diagnosis was in error.  With regard to onset, given the medical evidence and the Veteran's report of symptoms, the examiner opined it is likely the disease started around 1975, within 7 years of separation from the military.  Again, however, the examiner opined the initial diagnosis of MS was in error and the Veteran's disease has since been confirmed to be OPCA.  
The examiner also considered whether OPCA could directly be attributed to the Veteran's military service, to include the Veteran's self-reported in-service head trauma.  In that regard, the examiner opined, "his in-service head injury less than likely was the cause for his OPCA as head trauma would not cause this progressive, neurodegenerative condition.  OPCA is almost always idiopathic in nature."

The Board finds the 2012 VA examiner's opinion persuasive.  It is based on a thorough physical examination, a complete review of the claims folder, and consideration of the Veteran's contentions.  Also compelling, no medical professional has ever linked the Veteran's OPCA to any incident of his military service.

In short, the medical evidence indicates the Veteran likely developed symptoms of his neurological disease within a few short years after separation from service, but not in service.  The medical evidence indicates that although the disease was initially thought to be MS, modern technology proved the disease was actually OPCA, and the prior MS diagnosis was in error.  No statutory presumption of service connection is applicable for OPCA, and no medical professional has linked the Veteran's OPCA directly to any incident of service.  Indeed, the February 2012 VA examiner opined to the contrary.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for MS/OPCA is not warranted.

TDIU

The Veteran contends he has been unemployable since his MS diagnosis in 1982.  He was awarded SSA disability benefits due to his MS diagnosis in 1982.  

The Veteran is not service-connected for MS.  As explained above, he does not actually have MS, but rather a different disease of the nervous system, namely OPCA and the criteria for entitlement to service connection for OPCA have not been met.

The Veteran is service-connected for PTSD, rated 50 percent disabling; a right foot disability, status-post fracture, rated 20 percent disabling and diabetes mellitus, type II, rated 20 percent disabling.  The Veteran's combined total disability rating is 70 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  The only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

Neither the Veteran's age nor his non-service connected disabilities can be taken into account in evaluating his individual unemployability status.  38 C.F.R. § 4.16(a) (emphasis added); See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

All the medical evidence used in conjunction with the SSA award demonstrates that the Veteran is unemployable due to a non-service connected disease of the nervous system, previously diagnosed as MS (now diagnosed as OPCA).  

The Veteran worked in construction from 1972 to 1982, leaving his employment after his MS diagnosis.  Private and VA outpatient treatment records confirm the Veteran's OPCA has deteriorated through the years leaving the Veteran primarily confined to a wheelchair and unable to work.  The case is complicated because much of the medical evidence indicates the Veteran's service-connected disabilities, such as his right foot disability and his PTSD, are intertwined with or otherwise worsened because of his OPCA.

For example, medical evidence indicates the Veteran's right foot disability is most severe on standing but, because of his OPCA, the Veteran is mainly confined to a wheelchair.  Medical evidence also indicates in addition to the Veteran's service-connected PTSD, he also has been diagnosed and treated with depression stemming from his OPCA and deteriorating physical and mental capabilities.

The Veteran was afforded a VA examination for his right foot in December 2006 where the examiner found it difficult to accurately assess the severity of his right foot disability because the Veteran is in a wheelchair 90 percent of the time because of his OPCA.  If the Veteran was on his feet, perhaps the right foot disability would cause more pain.  The examiner opined, "work has no role in this patient's future" because of his limited physical and mental capacities.  The Veteran's right foot alone, however, is not the reason for the Veteran's unemployability.  

Similarly, the Veteran was afforded a VA examination for his diabetes in March 2007 where the examiner diagnosed the Veteran with type two diabetes mellitus maintained on diet and exercise.  The examiner noted the Veteran requires assistance with daily activities, but this was not found related to his diabetes.

The Veteran was also afforded a general medical VA examination in June 2009 where the examiner diagnosed the Veteran with several significant conditions, to include his service-connected disabilities and non-service connected neurological disease (classified as MS in the examination report).  His neurological disease was opined as significantly dehabilitating, impairing the Veteran "for all forms of employment."  His service connected disabilities, on the other hand, were noted to be exacerbated by the neurological disease, but not precluding employment in and of themselves.  For example, the examiner noted the Veteran's right foot disability, which causes pain on standing.  However, the examiner noted the Veteran is unable to stand for any length of time due to his neurological disease.  Therefore, his right foot is "not really causing any impairment at this time" as there are no manifestations of the disability at rest.  

With regard to PTSD, the Veteran was afforded multiple examinations throughout the course of this appeal to ascertain whether the manifestations solely from his service-connected PTSD render him unemployable.  Private treatment records and VA outpatient treatment records noted depression associated with the Veteran's OPCA (previously diagnosed as MS) throughout time.  More recently the Veteran was also diagnosed with PTSD associated with his military service.  

The Veteran was afforded a VA psychiatric examination in December 2006 where the Veteran was diagnosed with both PTSD (associated with his military service), and major depressive disorder (secondary to his neurological disease).  The examiner assigned the Veteran a GAF score of 45 for moderately severe symptoms, but did not specify what symptoms were solely attributable to his PTSD and whether the Veteran's unemployability could be solely attributed to his PTSD. 

In June 2009, the Veteran was afforded another psychiatric VA examination where once again he was diagnosed with both PTSD and depression, secondary to neurological disease.  The Veteran was again assigned a GAF score of 45.  The examiner at that time opined that the Veteran's "post traumatic stress disorder symptoms have had little impact on his work ability."  While some of the Veteran's stress headaches on the job may be attributable to PTSD, the examiner found the Veteran's sole reason for unemployability is his neurological disease.

The Veteran was afforded another VA examination in June 2010 where once again the Veteran was diagnosed with PTSD, moderately severe.  The examiner noted the Veteran's significant neurologic impairment, which causes symptoms "inextricably intertwined" with his PTSD symptoms.  The Veteran's unemployment was clearly due to his neurological disease, and his PTSD seems to have remained stable through the years.  For those reasons, the examiner found it not possible to evaluate the impact of PTSD on occupational functioning since he is totally disabled because of his severe neurologic condition.

It is clear the Veteran's OPCA is the primary reason for his unemployment.  The Board previously remanded this claim, however, to ascertain notwithstanding the Veteran having this neurological disease whether the Veteran would be employable in light of his service-connected disabilities, significantly PTSD.

The Veteran was afforded another VA examination in December 2010 in efforts to address this complicated question.  The examiner noted the Veteran's OPCA, and the fact that he is mainly confined to a wheelchair because of his disease.  In evaluating the Veteran's overall functioning, the examiner opined the Veteran's PTSD symptoms are "quite mild and [do not] interfere with his ability to function."  The examiner further opined that the Veteran's OPCA is completely disabling so any discussion of the impact of PTSD on employability has to take into account his neurological condition.  Overall, the examiner opined, "if the neurological condition were not present, [the Veteran] would still suffer from mild symptoms of PTSD but not severe enough to prevent him from working."

The Board finds the overall medical evidence and VA examiners' opinions in this case to be persuasive.  All examiners thoroughly examined the Veteran and reviewed the claims folder.  The medical evidence as a whole overwhelmingly indicates the Veteran is unemployable solely due to his non-service connected neurological disease.  If he did not have OPCA, the medical evidence shows the Veteran would still suffer from symptoms of PTSD, a right foot disability, and diabetes, but not enough to render him unemployable.  

In short, the medical evidence shows the Veteran's right foot disability is asymptomatic on rest, the Veteran's diabetes is managed by diet and activity, and the Veteran's PTSD has been described as "mild" in comparison to the mental and physical deterioration caused by his neurological disease.  The medical evidence consistently shows the Veteran is unemployable due to a non-service connected disease and would not otherwise be unemployable but for this non-service connected disease.

The Board is sympathetic to the Veteran's severe medical condition.  Regulations governing TDIU, however, require the medical evidence to show the Veteran is totally disabled due to service-connected disabilities alone.  See  38 C.F.R. § 4.16(a).  
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a total disability rating for compensation purposes based on individual unemployability is not warranted in this case.


ORDER

Entitlement to service connection for a disease of the nervous system, claimed as MS and OPCA is denied.

Entitlement to TDIU is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


